United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 17, 2017 Date of Report (Date of earliest event reported) SAKER AVIATION SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52593 87-0617649 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 20 South Street, Pier 6 East River, New York, NY (Address of principal executive offices) (Zip Code) (212) 776-4046 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07 Submission of Matters to a Vote of Security Holders. At the Company’s Annual Meeting of Stockholders held on August 17, 2017, the Company’s stockholders voted on the matters described below. 1. The Company’s stockholders elected five directors, each for a one year term expiring in 2018. The number of shares that: (i) voted for the election of each such director; (ii) withheld authority to vote for each such director; and (iii) represented broker non-votes with respect to each such director is summarized in the table below. Director Nominee Votes For Votes Withheld Broker Non-Votes* William B. Wachtel Alvin S. Trenk Ronald J. Ricciardi Marc Chodock Roy P. Moskowitz 2. The Company’s stockholders approved a possible reverse split of the company’s common stock in an amount which the board of directors deems appropriate, to be not less than one-for-ten and not more than one-for-one hundred. The timing of its effectiveness to be at such time as the Board determines to file an Amendment to the Company’s Articles of Incorporation effectuating this reverse stock split, but not later than August 17, 2020 Votes For Votes Against Abstentions 3. The Company’s stockholders ratified the selection of Kronick Kalada Berdy & co. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017 . Votes For Votes Against Abstentions 4. The Company’s stockholders approved, on an advisory basis, the compensation of our named executive officer. For Against Abstain Broker Non-Votes* 5. The Company’s stockholders ratified the frequency of future advisory votes on the compensation of our named executive officers every three years. Three Years Two Years One Year Abstain Broker Non-Votes* * Broker non-votes represent shares held by broker nominees for beneficial owners that were not voted with respect to a non-routine proposal because the broker nominee did not receive voting instructions from the beneficial owner and lacked discretionary authority to vote the shares. If a broker does not receive voting instructions from the beneficial owner, a broker may vote on routine matters but may not vote on non-routine matters. Broker non-votes are counted for the purpose of determining the presence of a quorum but are not counted for the purpose of determining the number of shares entitled to vote on non-routine matters such as an election of directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 17, 2017 saker aviation services, inc. By: /s/ Ronald J. Ricciardi Ronald J. Ricciardi President
